t c memo united_states tax_court estate of kwang lee deceased anthony j frese executor petitioner v commissioner of internal revenue respondent docket no filed date frank agostino soh-yung erica son michael p mattaliano and barbara l de mare for petitioner lisa m rodriguez for respondent 1barbara l de mare ms de mare entered her appearance on date she was allowed to withdraw her appearance on date because of a conflict of interest frank agostino entered his appearance on date soh-yung erica son and michael p mattaliano entered their appearances on date memorandum findings_of_fact and opinion laro judge respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of kwang lee deceased decedent’s estate a dollar_figure addition to that tax under sec_6651 for untimely filing and a dollar_figure accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations or alternatively for a substantial_understatement_of_income_tax in estate of lee v commissioner tcmemo_2007_371 the court decided through partial summary_judgment that decedent’s estate did not qualify for a marital_deduction our decision was predicated on our holding contrary to the argument of petitioner that language included in the wills of kwang lee decedent and his wife kyoung lee ms lee collectively the lees could not change the order of their actual deaths for purposes of determining who was the surviving_spouse within the meaning of sec_2056 see id the only issues remaining in dispute and which we decide herein are whether decedent’s estate is liable for the accuracy-related_penalty and the addition_to_tax following a trial on these issues we hold that decedent’s estate is liable for neither of these items 2unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure findings_of_fact i preliminaries the parties filed with the court numerous stipulations of fact accompanied by various exhibits described in the stipulations the court also deemed some facts and exhibits stipulated pursuant to rule f we incorporate herein the stipulated facts and exhibits and we find the stipulated facts accordingly ii decedent decedent was born on date and he later married ms lee the lees had a significant combined wealth that was attributable primarily to life_insurance and stock_options that were decedent’s employee_benefits those benefits were titled in decedent’s name alone a minimal part of the lees’ combined wealth consisted of assets owned jointly by the lees and assets owned by ms lee alone ms lee died testate on date decedent died testate on date the will of each of the lees was dated date iii judge frese anthony j frese judge frese has been a presiding municipal court judge for the last years cases in his court relate primarily to motor_vehicle and parking citations and to minor criminal charges judge frese also is a practicing attorney affiliated with the law firm of nowell amoroso klein bierman p a nowell judge frese practices primarily in the defense of individuals or entities charged with violating liquor laws judge frese does not practice tax law and he has no specialized knowledge of federal tax judge frese has limited experience in estate_planning and in estate administration iv the lees seek the expeditious preparation of their wills judge frese and decedent were neighbors and good friends in the spring of decedent informed judge frese that the lees wanted their wills prepared expeditiously because they were dying of cancer decedent asked judge frese if he would prepare their wills for them judge frese declined because he stated he was unqualified to prepare their wills in the manner they desired v ms de mare judge frese asked henry amoroso a partner at nowell to recommend an estate_planning attorney whom judge frese could recommend to the lees henry amoroso recommended ms de mare henry amoroso told judge frese that estate_planning and will preparation were two of ms de mare’s specialties and that she had been practicing law in those areas for many years ms de mare was a partner at nowell who had specialized in estate_planning estate administration and the preparation of federal estate_tax returns for over years following judge frese’s conversation with henry amoroso judge frese read the section of nowell’s practice brochure that described ms de mare’s education experience and professional affiliations he also met and spoke with her personally judge frese concluded from his review of ms de mare’s qualifications and from his conversations with her and henry amoroso that ms de mare was a qualified estate_planning attorney a qualified estate administrator and a qualified preparer of federal estate_tax returns judge frese advised the lees to retain her to prepare their wills the lees followed that advice vi preparation of wills ms de mare concluded that the lees could minimize federal_estate_taxes payable on their estates if decedent transferred some of his assets to ms lee ms de mare first considered having decedent disclaim or actually transfer some of his employee_benefits to ms lee ms de mare ascertained however that decedent could neither transfer nor disclaim those benefits ms de mare concluded that decedent had to predecease ms lee to cause the desired transfer of assets because ms de mare could not be sure that decedent would actually die first she included a deemed survivorship provision in each of the lees’ wills ms lee’s will states for purposes of this will any person who shall die within six months after my death shall be deemed to have predeceased me decedent’s will states a for purposes of this will any person other than my wife who shall die within six months after my death shall be deemed to have predeceased me b in the event that my wife shall die at the same time as i or under circumstances such as to render it difficult or impossible to determine who died first my wife shall be deemed to have survived me vii judge frese appointed executor of estates judge frese was appointed executor of each of the lees’ estates shortly after they died these appointments were made pursuant to the lees’ wills and were the first two times that judge frese served as an executor judge frese asked ms de mare to help him administer the estates because she was an attorney familiar with the lees’ assets and she had drafted their wills judge frese asked ms de mare to prepare the necessary tax returns for him to sign and to file judge frese understood that he had to file a federal estate_tax_return for decedent’s estate and that the unextended due_date of the return was date judge frese provided ms de mare with all of the information she requested to help him administer decedent’s estate and for her to prepare its federal estate_tax_return judge frese spoke regularly with ms de mare about the administration of decedent’s estate and about her preparation of its estate_tax_return judge frese monitored the extent that ms de mare was working on decedent’s estate through his conversations with her and through his review of the legal bills that she tendered to the estate for payment viii first request for extension on date ms de mare as an attorney for and on behalf of decedent’s estate signed and mailed to the internal_revenue_service a form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes she requested through that form an automatic 6-month extension of time to file the estate_tax_return of decedent’s estate she included with the request a check for dollar_figure that check was given to her by judge frese and the amount of the check represented her estimate of a little more than the federal estate_tax that would ultimately be due on decedent’s estate her filing of this form extended the due_date of the estate_tax_return of decedent’s estate to date she provided judge frese with a copy of the form as filed and he was aware of the extended due_date ix second request for extension on date ms de mare went to her office intending to complete the estate_tax_return for decedent’s estate judge frese had told her he would be in his office on that day to sign and to file the return and she believed that only minor portions of the return remained to be completed ms de mare prepared federal estate_tax returns for her clients using a software program on her computer when she tried to access that program on date all of her client’s returns were gone she attempted to retrieve the estate_tax_return of decedent’s estate but to no avail ms de mare concluded late that afternoon that she would be unable to retrieve the return and she informed judge frese of her situation she advised him not to worry because she had everything under control she advised him that she would simply request a second 6-month extension of time to file the return which if denied would give decedent’s estate days after notification of the denial to file the return timely she advised him that decedent’s estate should enclose a dollar_figure check with the request so that it would definitely not owe anything with respect to the return she advised him that the dollar_figure would be refunded to decedent’s estate after its estate_tax_return was filed judge frese questioned ms de mare on her advice and she assured him it was correct judge frese understood from his conversations with ms de mare that decedent’s estate was entitled to request a second extension which would result in either a 6-month extension or at the least the 10-day extension referred to by ms de mare judge frese accepted ms de mare’s advice and authorized her to request a second extension unknown to judge frese at that time ms de mare had never before requested from the internal_revenue_service a second extension of time to file a federal estate_tax_return she also had not researched whether such an extension could be requested or consulted form_4768 or its instructions for guidance as to this matter by letter dated date ms de mare informed the internal_revenue_service that she and nowell were requesting an additional extension of time to file the estate_tax_return of decedent’s estate the letter stated we are still unable to file the estate_tax_return although it is nearly completed as our computerized tax service has self-destructed and we cannot recall the completed portions of the return we are working with our service to retrieve the return and will file it within a few days after retrieval therefore an additional extension of time to file and to pay is requested ms de mare included with the letter a dollar_figure check given to her by judge frese ms de mare provided judge frese with a copy of the letter ms de mare’s letter was received by the internal_revenue_service on date and it was stamped mail rece’ved irs the accompanying dollar_figure check was cashed shortly thereafter the letter with the stamp mark was returned to ms de mare shortly after date the letter as returned did not indicate that the requested second extension was granted denied or even considered in date ms de mare received the canceled dollar_figure check with her monthly bank statement shortly thereafter she advised judge frese that an additional 6-month extension had been granted to decedent’s estate by virtue of the fact that the internal_revenue_service had cashed the dollar_figure check and had not notified her that her second request was denied ms de mare advised judge frese that the due_date for the estate_tax_return was now date judge frese questioned ms de mare as to her advice and she assured him it was correct x filing of estate_tax_return of decedent’s estate on date the internal_revenue_service sent a taxpayer delinquency_notice to decedent’s estate sixteen days later ms de mare finished preparing the estate_tax_return of decedent’s estate one week after that judge frese as executor of decedent’s estate signed and mailed the return to the internal_revenue_service the return contained a copy of the form_4768 mailed to the internal_revenue_service on date and a copy of ms de mare’s letter mailed to the internal_revenue_service on date the estate_tax_return of decedent’s estate was prepared as though decedent had predeceased ms lee and claimed a marital_deduction under sec_2056 of dollar_figure the return also claimed a deduction of dollar_figure for federal and new jersey estate_taxes paid on the estate of ms lee asserting that those taxes were a liability of decedent’s estate because he was considered to have predeceased her the return reported that decedent’s estate had overpaid its federal estate_tax by dollar_figure judge frese reviewed the entire return with ms de mare before filing it he also questioned her at that time on certain aspects of the return including the reversal of the lees’ actual deaths in order to claim a marital_deduction and a deduction for the taxes paid on the estate of ms lee ms de mare assured judge frese that the return was correct and that the claimed deductions were proper judge frese accepted the advice of ms de mare noting to himself that she had prepared the return consistently with her prior advice that decedent’s estate would receive a refund of the dollar_figure paid with the second extension request xi notice_of_deficiency on date respondent issued a notice_of_deficiency to decedent’s estate the notice reflected respondent’s determination that the estate was not entitled to deduct either the dollar_figure or the dollar_figure because ms lee died before decedent judge frese acting in his capacity as executor of decedent’s estate and with a mailing address in hackensack new jersey petitioned the court to redetermine respondent’s determination opinion i accuracy-related_penalty we decide first whether decedent’s estate is liable for the accuracy-related_penalty respondent determined that the accuracy-related_penalty was appropriate because decedent’s estate had improperly claimed the dollar_figure and dollar_figure deductions on the basis of its position that decedent was deemed to have predeceased ms lee we rejected that position in estate of lee v commissioner tcmemo_2007_371 pursuant to sec_7491 respondent must produce sufficient evidence indicating that it is appropriate to impose the accuracy-related_penalty against decedent’s estate see also 116_tc_438 neither party disputes and we discern from the record that respondent has met this burden of production petitioner thus bears the burden of proving that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like see id petitioner argues that decedent’s estate is not liable for the accuracy-related_penalty because the executor of the estate judge frese was reasonable and acted in good_faith in relying on the advice of ms de mare that decedent’s estate could treat decedent as predeceasing ms lee under sec_6664 an accuracy-related_penalty is not imposed upon any portion of an underpayment as to which a taxpayer acted with reasonable_cause and in good_faith whether the taxpayer satisfies those tests is a factual determination where the taxpayer’s effort to assess the proper tax_liability is a very important consideration see sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all facts and circumstances the reliance is reasonable and the taxpayer acted in good_faith see 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs this court has stated that reasonable_cause and good_faith is present where the record establishes by a preponderance of evidence that the taxpayer reasonably believes that the professional upon whom the reliance is placed is a competent tax adviser who has sufficient expertise to justify reliance the taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment see neonatology associates p a v commissioner supra pincite we conclude that petitioner has met the reasonable_cause exception to the accuracy-related_penalty because we find judge frese relied reasonably and in good_faith on the advice of ms de mare as to the legitimacy of the deductions judge frese performed an adequate due diligence review of the qualifications of ms de mare before he retained her to prepare the estate_tax_return of decedent’s estate he reasonably concluded from his review that ms de mare was a competent estate_tax attorney upon whom he could rely in this area of tax law in which he had no special knowledge he gave her all of the documents and information that she requested to prepare the return he reviewed the return in detail with her before filing it he questioned her specifically on the legitimacy of the deductions we do not believe that judge frese in the setting at hand was under any further obligation to second-guess or independently research whether ms de mare’s advice was correct we hold that decedent’s estate is not liable for the accuracy-related_penalty ii addition_to_tax we now decide whether decedent’s estate is liable for the addition_to_tax for late filing sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect because the 3respondent asserts that judge frese did not reasonably believe ms de mare to be a competent tax professional upon whom he could rely we disagree judge frese is an attorney and a longtime judge he reviewed ms de mare’s qualifications and concluded on the basis of his review that ms de mare was an expert upon whom he could rely as to the propriety and operation of the deemed survivorship provisions included in the lees’ wills he also concluded that ms de mare was an expert upon whom he could rely to prepare correctly the estate_tax_return of decedent’s estate parties’ agree that the estate_tax_return of decedent’s estate was filed untimely petitioner must prove that the untimely filing of the return was due to reasonable_cause see sec_7491 rule a higbee v commissioner supra pincite the untimely filing would be due to reasonable_cause if judge frese the executor of the estate exercised ordinary business care and prudence but nevertheless was unable to file the return timely see sec_301_6651-1 proced admin regs willful neglect denote a conscious intentional failure or reckless indifference 469_us_241 petitioner concedes that decedent’s estate was not entitled to receive a second 6-month extension to file its estate_tax_return and that ms de mare’s advice to the contrary was erroneous petitioner argues that judge frese filed the estate_tax_return late because he relied reasonably on the advice of ms de mare that decedent’s estate had received a second 6-month extension of time to file its return petitioner points the court to various cases where this court has held that a taxpayer’s reliance on the erroneous advice of an attorney as to the due_date of a return may constitute reasonable_cause if the reliance was reasonable see eg 98_tc_294 where the court held that reasonable reliance on erroneous advice that a second extension for the filing of an estate_tax_return could be obtained beyond a 6-month extension already received was reasonable_cause for failing to file the return timely we conclude that decedent’s estate is not liable for the addition_to_tax because we find judge frese relied reasonably upon ms de mare’s advice that a second 6-month extension could be and was received although that advice proved to be erroneous the facts at hand persuade us that judge frese acted diligently as to fulfilling his obligation to file the estate_tax_return timely and that the late filing of the return was attributable to his receipt of the erroneous advice from ms de mare we hold that decedent’s estate is not liable for an addition_to_tax for untimely filing iii conclusion we have considered all arguments respondent has made for contrary holdings and to the extent not discussed we have rejected those arguments as without merit decision will be entered under rule
